Citation Nr: 1537109	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service with the United States Coast Guard from June 1972 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in North Little Rock, Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he injured his back during active duty.  A VA examination was conducted in March 2012 to determine if the Veteran has a back disorder which is etiologically linked to his active duty service.  The examiner diagnosed slight sclerotic degenerative joint disease of the sacroiliac joints.  The examiner opined that the back disorder was less likely than not incurred in or aggravated by active duty.  The rationale provided was that a September 1972 examination of the lumbosacral spine was normal; back strain in November 1972; January 1982 lumbar spine normal; retirement physical of April 1992 Veteran denied recurrent back pain and spine was normal.  The examiner then wrote the Veteran was not found to have a chronic or recurrent low back condition.  He was not found to have a residual low back condition from any injury in service.  

The Board finds the report of the March 2012 rating decision was deficient for ratings purposes.  The service treatment records include many references to the presence of low back pain and findings of low back disorders including November 1972 when a back sprain was noted, November 1973 when lumbosacral strain and muscle spasm were noted, September 1981 when the Veteran complained of low back pain, January 1982 when L5-S1 facet sprain bilaterally was noted.  Additionally, the Board notes the Veteran completed reports of medical history in May 1983, January 1984 and April 1986 when he indicated on the forms that he had or had had recurrent back pain.  He also indicated on the form that he underwent traction to treat his back.  Additionally, the Veteran has reported that he had had back pain from the time of discharge to the present and the Veteran is competent to provide evidence regarding the duration of the pain he experiences in his back.  The Veteran's spouse wrote that the Veteran underwent traction for treatment of his back in 1982.  The Board notes attempts to obtain this evidence of spinal traction resulted in a determination that the medical records could not be reproduced.  Other evidence of record supports the Veteran's allegation that he was put in traction to treatment a back disorder.  It does not appear that the examiner who conducted the March 2012 VA examination reviewed all the evidence of record when formulating his etiology opinion.  His failure to address the above evidence which is favorable to the Veteran's claim severely limits the probative value of the etiology opinion.  The Board finds an addendum is required to allow the examiner to address this medical evidence.  

The Veteran is claiming that his obstructive sleep apnea is linked to his active duty service.  There is competent evidence of a current disability.  A sleep study which was conducted in 2010 resulted in a finding of obstructive sleep apnea.  The Veteran reports that he was exposed to numerous hazardous substances during active duty which he opines is linked to his obstructive sleep apnea.  His spouse, who purports to have medical training, wrote a lay statement indicating that she observed the Veteran had a nagging cough at the end of his active duty service and opined that the cough was the beginning of respiratory difficulties due to exposure to hazardous chemicals while he was stationed at the Marine Safety Office in Galveston, Texas.  There is evidence of record in the service treatment records that the Veteran was involved in a marine accident which involved barges carrying chemicals which struck a bridge and caught fire.  The Veteran submitted a treatise which references a study on obstructive sleep apnea which indicates it might be caused by exposure to toxins from smoke or fires.  The Veteran has never been provided with a VA examination to determine the etiology of his obstructive sleep apnea.  As there is evidence of a current disability and some evidence linking the current disability to the Veteran's active duty service, the Board finds the Veteran should be afforded a VA examination to determine if the Veteran's obstructive sleep apnea is etiologically linked to his active duty service.  

In a July 2012 statement, the Veteran argued that VA "failed to contact the U.S. Coast guard for the ship log book or incident report form the USCGC Gentain WLB 290" and also failed to contact the Champ-Tricare office for records.  It appears that not all pertinent evidence has been associated with the claims file.  The Veteran should be contacted and requested to elaborate on what records he considers outstanding to allow VA a chance to obtain them.  

The rating decision on appeal which is dated in April 2012 has not been fully associated with the claims file.  Only the first page is of record in VBMS and in Virtual VA.  As the issue on appeal is being remanded, a complete copy of this document should be associated with the claims file to allow the Board to accurately review the RO's decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.  The Board is particularly interested in obtaining the evidence referenced by the Veteran in his July 2012 statement.  Attempts must also be made to determine what exposure the Veteran had to hazardous chemicals during active duty.  

2.  Associate with the claims file a complete copy of the April 2012 rating decision.  

3.  Then, the claims files to include evidence from Virtual VA and VBMS must be provided to and reviewed by the physician who conducted the March 2012 VA examination of the back.  Inform the examiner that he should review the Veteran's self-reported medical history of back problems since active duty and presume that the Veteran is a credible historian.  Inform the examiner of the medical evidence cited by the Board above which seems to support the Veteran's claim.  Request that the examiner prepare an addendum to the examination report which addresses the Veteran's allegations of pertinent symptomatology and the in-service and post service medical evidence not noted in the original report and whether this evidence changes the prior opinion regarding the etiology of the Veteran's back disorder.   

The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, literature, etc., that was relied upon in reaching the conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to provide any required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
 
If the physician who performed the March 2012 VA examination is not available, the evidence of record should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's active duty service to include exposure to hazardous materials.  The examiner should comment on the article submitted by the Veteran which seems to link obstructive sleep apnea to toxins from smoke or fires.  The examiner must also comment on the Veteran's spouse's observation that the Veteran had a chronic cough at the time of discharge which she opined was due to his exposure to toxic chemical during active duty.  

The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, literature, etc., that was relied upon in reaching the conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to provide any required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran and his representative advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Undertake any other indicated development.

7.  The AOJ/RO must review the record and ensure that all remand instruction have been complied with.  If the instructions have not been complied with, all appropriate corrective actions must be undertaken prior to returning the case to the Board.

8.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


